COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

      NOTICE TO FILE SUPPLEMENTAL CLERK’S RECORD WITH AMENDED CERTIFICATION

Appellate case name:        Ex parte Ammar Mohammed Alali

Appellate case number:      01-15-00796-CR

Trial court case number:    29624

Trial court:                County Court of Chambers County

        In response to the notice sent by the Clerk of this Court on September 24, 2015, the State
filed a letter that day attaching the trial court’s proposed certification of appellant’s right of
appeal of the denial of his application for a writ of habeas corpus. See TEX. R. APP. P. 37.1.
However, the Clerk of this Court has examined the proposed certification and has determined
that it does not comport with the Texas Rules of Appellate Procedure because two of the boxes
are checked regarding whether appellant has a right of appeal, one stating that this is a plea-
bargain case, but the trial court has given him permission to appeal the denial of his habeas
application, while the other one states that this is a plea-bargain case, and he has no right of
appeal. See id. 25.2(a)(2), (d). This constitutes notice to all parties of the defective
certification. See id. 37.1.

       Accordingly, the trial court clerk is directed to prepare, certify, and file in this Court a
supplemental clerk’s record containing the trial court’s amended certification of the appellant’s
right of appeal with only one of the boxes checked regarding whether appellant has a right of
appeal of the denial of his habeas application. See TEX. R. APP. P. 25.2(f), 34.5(a)(12), (c)(1).
The supplemental clerk’s record containing the trial court’s amended certification should be
filed within 30 days of the date of this notice. See id. 37.1.



Clerk’s Signature:

Date: September 29, 2015